DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of response to restriction requirement filed 09/17/2021.
Receipt is also acknowledged for IDS filed 05/21/2020.
Claims 1-15 are pending.   No claim is amended.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 14-15, in the reply filed on 09/17/2021 is acknowledged.
Claims 12 and 13 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/17/2021.
Applicant also elected resorcinol as the specific coupling agent, polyurea based polymeric shell as the specific polymeric shell material and p-phenylene diamine (1, 4-diaminobenzene) as the specific dye precursor.
The claims have not been amended to limit the composition to elected species.

Priority
This application is a 371 of PCT/EP2019051743 filed 01/24/2019, which claims benefit of EP 1 8153663.2 filed 01/26/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golinski Frank Dr. et al. (EP 0 818 192 A1) in combination with Bellouard Claude et al. (WO 2016116604 A1) and Lin Yuchuan et al. (WO 2016054352 A1) and as evidenced by Lin et al. US 20100288968 A1) for teaching that 25% ammonia is ammonium hydroxide (for instant claim 10).
Golinski Frank Dr.  discloses hair dyeing composition that comprises basic formula comprising the components listed in page 3, lines 1-26 and contained within the basic composition are perfume, ammonia, sodium lauryl sulfate surfactant; to this basic formula is added a combination of coupling agent and developing agent (page 3, lines 28-29). The developing and coupling agents react with peroxide (page 2, lines 1-2).   
The developing agents most frequently are still 1, 4-diaminobenzene (p-phenylenediamine) and 1-methyl-2, 5-diaminobenzene (p-toluylenediamine) (page 2, lines 6-7).
The coupling agents are resorcinol, 2-methyl resorcinol, 2-chlororesorcinol, m-aminophenol, m-phenylenediamine, a-naphthol, p-amino-4-(hydroxyethyl)-aminoanisole, o-chloro-p-phenylenediamine, 1, 7-dihydroxynaphthaline and 3-dimethyl aminophenol (page 2, lines 24-25).
Regarding element (i) of claim 1, Golinski Frank Dr. teaches hair/keratin dyeing composition that comprises oxidizing agent and hydrogen peroxide is the oxidizing agent (see the abstract, page 2, lines 17, 48-50; page 3, line 31).   Regarding element (ii) of claim 1, teaches dye precursor (page 2, line 48; page 3, line 31), coupling agent (see the whole document with emphasis on page 2, lines 3, 5, 8, 16) and ammonia, which meets the limitation of alkaline agent (contained in the basic formula on page 3).
Regarding element (iii) of claim 1, Golinski Frank Dr. uses perfume (basic formula on page 3).   But Golinski does not teach microcapsules encapsulating the perfume.
Bellouard teaches perfumed oil or flavor oil in the core of capsule where the capsule shell is comprised of polyisocyanate polymer and where the capsule has a size of between 5 and 50 micron or 1 and 500 micron provide good olfactory properties (see at least Figs. 1 and 2, Page 3, line 3; page 4, lines 9-14).   
Lin Yuchuan teaches that particle size of capsule influence the olfactory properties of encapsulated fragrance (se paragraphs [0006]-[0008]). 
Therefore, at the effective date of the invention, the ordinary skilled artisan would motivated to encapsulate the perfume in the composition of Golinski or include encapsulated perfume oil as taught by Bellouard in the composition of Golinski with the expectation of having good olfactory properties.   With respect to the particle size of the microcapsule, the disclosed size of 1-500 microns in Bellouard overlaps the claimed size of greater than  or equal to 50 microns in claim 1 (iii).   The 1-500 microns allows for a size of greater than 50 micron.
And because, Lin Yuchuan teaches that particle size of the capsules influence olfactory properties, it would have been obvious for the person of ordinary skill in the art to use microcapsule having a size that would predictably influence the olfactory properties as desired.    
Regarding claim 2, the 1-500 micron allows for microcapsule shell having a size of between 100 and 500 micron.
For claims 3 and 14, the perfume in Golinski is present at 0.4% in the base formulation.   Thus the weight of the core-shell microcapsule would be at least the weight% of the perfume since the perfume oil is incorporated with a polymeric shell with the at least 0.4% rendering the claimed range of between 0.1% and 10%.
 For claim 4, polyisocyanate or polyurea based shell in Bellouard and Lin Yuchuan (paragraph [0012]) renders the requirement of claim 4 prima facie obvious.
For claim 5, Lin Yuchuan teaches that coating the polymeric shell optimizes the anchoring of the polymer coating on the capsule or particle surface (paragraph [0162] at line 6 from the top of page 41) and that cationic polymer can be used to coat the polyurea or polyurethane capsule (paragraph [0163]) such that at the effective date of the invention, the person having ordinary skill in the art would be motivated to coat the polymeric shell with cationic polymer or use cationic polymer coated polymeric shell with the expectation of anchoring the coating on the capsule.  Thus. The requirement for cationic coating in claim 5 is met.
For claim 7, the 1, 4-diaminobenzene (p-phenylenediamine), the developing agent in Golinski and which is the same as dye precursor meets the limitation of claim 7.
For claim 8, the resorcinol coupling agent in Golinski meets the requirement of claim 8.
For claim 9, the hydrogen peroxide oxidizing agent meets the requirement of claim 9.
For claim 10, 25% ammonia is ammonium hydroxide (as evidenced by paragraph [0112] of US 20100288968 A1) which meets the limitation of the claim.
For claim 11, the capsule shell of Bellouard contains tetraethyl ammonium chloride (Table 19; page 33, line 9; Table 20). 
Therefore, Golinski Frank Dr. in combination with Bellouard and Lin Yuchuan renders claims 1-5, 7-9, 11 and 14 prima facie obvious and Golinski Frank Dr in combination with Bellouard and Lin Yuchuan as evidenced by Lin renders claim 10 prima facie obvious.

Claims 1, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golinski Frank Dr et al. (EP 0 818 192 A1) in combination with Bellouard Claude et al. (WO 2016116604 A1) and Lin Yuchuan et al. (WO 2016054352 A1) as applied to claim 1, in view of Concannon et al. (US 5,756,106).
Golinski Frank Dr. in combination with Bellouard and Lin Yuchuan has been described above to render claim 1 prima facie obvious.   
For claims 11 and 15, Golinski Frank Dr. does not teach the presence of quaternary ammonium compound such as benzalkonium chloride required by claim 15 and claim 11 as it applies to quaternary ammonium compound of benzalkonium chloride.
Concannon teaches that the benzalkonium chloride is combing aid in hair care compositions (see at least claims 6-7 and 34-35).
Therefore, at the effective date of the invention, the ordinary skilled artisan would be motivated to include benzalkonium chloride in the composition of Golinski because it is reasonable to predict that the benzalkonium chloride would aid in the combing of the hair. 
Thus, Golinski Frank Dr. in combination with Bellouard and Lin Yuchuan in view of Concannon renders claim 11 and 15 prima facie obvious.

Prior art of Interest: Baxter et al. (US 20160184196 A1) discloses hair coloring/bleaching composition that contains in some embodiments coated microcapsule, oxidizing agent such as peroxygen material that is capable of yielding hydrogen peroxide in aqueous solution (paragraphs [0207]-[0208]).   The microcapsules comprise a liquid core encapsulated within polymeric shell and metallic coating surrounding the microcapsule (paragraphs [0003]-[0014]).   The liquid core comprises mixtures of vanillin and perfume oils (Figs. 8 and 9, paragraphs [0015]-[0016], [0028], [0031]-[0032], [0034]).    The composition can also contain additional components such as dyes or colorants (paragraphs [0190], [0202], [0207]-[0221], claim 2) and in some embodiments the dye is in the liquid core (paragraph [0031]).  The microcapsule has a size of from 0.1 micron to 500 micron (claims 15 and 18).   The polymer shell is comprised of polyacrylate, cellulose or polymers (claims 3-4)
The composition of Baxter does not contain dye precursor and coupling agent.

Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Golinski Frank Dr. does not teach the composition of claim 6.   
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613